UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted October 26, 2006
                             Decided October 30, 2006

                                      Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 06-1424

UNITED STATES OF AMERICA,                    Appeal from the United States District
         Plaintiff-Appellee,                 Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 05-CR-130
CARSON J. JONES,
          Defendant-Appellant.               Rudolph T. Randa,
                                             Chief Judge.

                                    ORDER

       Carson Jones pleaded guilty to possessing a firearm and ammunition as a
felon, see 18 U.S.C. § 922(g)(1), and possessing crack cocaine with intent to
distribute, see 21 U.S.C. § 841(a)(1). As part of his plea agreement, Jones waived
the right to appeal his sentence except to the extent that it exceeded the statutory
maximum, was based upon an unconstitutional factor, or resulted from
constitutionally deficient performance by trial counsel. Jones later sought to
withdraw his guilty pleas in order to revive a motion to suppress that he abandoned
as part of his plea agreement. The district court declined to permit withdrawal and
sentenced Jones to a total of 70 months’ imprisonment and four years’ supervised
release. Jones filed a notice of appeal, but his appointed lawyer has moved to
withdraw because she cannot discern a nonfrivolous argument for appeal. See
Anders v. California, 386 U.S. 738 (1967). Jones has not responded to counsel’s
No. 06-1424                                                                   Page 2

motion. See Cir. R. 51(b). Counsel’s brief is facially adequate, and so we review
only the potential arguments that she has identified. See United States v. Tabb,
125 F.3d 583, 584 (7th Cir. 1997).

       Counsel first considers whether Jones might challenge the voluntariness of
his guilty pleas. But counsel informs us that Jones does not wish to take back his
pleas, and we have held that a lawyer making an Anders submission should not
even explore questions about a guilty plea unless the defendant wants the plea set
aside. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). And though
counsel represents that Jones does want to argue the merits of his suppression
motion, Jones entered into an unconditional plea and thus waived his opportunity
to do so. See Galbraith v. United States, 313 F.3d 1001, 1005 (7th Cir. 2002).

       Counsel also correctly notes that any possible challenge to Jones’ sentence
would be rendered frivolous by the waiver of appeal included in his plea agreement.
See United States v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002) (noting that waiver
of appeal “stands or falls” with the plea). Because Jones wants to keep the benefit
of the government’s concessions, any attempt to escape the appeal waiver would be
frivolous. See United States v. Bownes, 405 F.3d 634, 636 (7th Cir. 2005).

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.